ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                               )
Novel Construction Company                     )      ASBCA No. 61005
                                               )
Under Contract No. W91B4L-12-C-0242            )

APPEARANCE FOR THE APPELLANT:                         Mr. Nasir Ahmady
                                                       Corporate Officer

APPEARANCES FOR THE GOVERNMENT:                       Raymond M. Saunders, Esq.
                                                       Army Chief Trial Attorney
                                                      MAJ Christopher M. Coy, JA
                                                       Trial Attorney

                                 ORDER OF DISMISSAL

        On 18 January 2017, appellant filed a notice of appeal with the Board, docketed as
ASBCA No. 61005. Among the attachments accompanying its notice of appeal, an
undated document deemed by appellant as its claim letter sought payment under the
contract. On 16 February 2017, the government moved to dismiss the appeal for lack of
jurisdiction, alleging that appellant did not submit a claim to the contracting officer prior
to filing the appeal and a claim was later received by a contracting officer in
February 2017.

       By order dated 2 March 2017, the Board directed appellant to either provide
documentation that it submitted a claim to a contracting officer prior to the filing of its
18 January notice of appeal, or confirm that it desires to receive a final decision on its
claim submitted in February 201 7. In an email on the same date, appellant
communicated that it had submitted a claim letter to a contracting officer and requested a
status of the final decision. The Board treated this correspondence as appellant's
concurrence with the government's jurisdictional motion in ASBCA No. 61005. By
order dated 8 March 2017, the Board informed the parties that it intended to dismiss this
appeal unless either party objected within 14 days of the date of the Order. The Board
received no objection from either party.
        Accordingly, this appeal is dismissed for lack of jurisdiction without prejudice to
the filing of a timely appeal from the denial, or deemed denial, of the claim received by
the contracting officer in February 2017.

       Dated: 27 March 2017




                                                   Administrative Judge
                                                   Vice Chairman
                                                   Armed Services Board
                                                   of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61005, Appeal ofNovel
Construction Company, rendered in conformance with the Board's Charter.

      Dated:



                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals




                                             2